 1   Richard W. Osman, State Bar No. 167993
     Sheila D. Crawford, State Bar No. 278292
 2   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 3
     2749 Hyde Street
 4   San Francisco, California 94109
     Telephone: (415) 353-0999
 5   Facsimile: (415) 353-0990
     E-mail:     rosman@bfesf.com
 6               scrawford@bfesf.com
 7
     Attorneys for Defendants
 8   CITY OF VACAVILLE and
     OFFICER WILLIAM BOEHM
 9

10                                         UNITED STATES DISTRICT COURT
11                                        EASTERN DISTRICT OF CALIFORNIA
12   CARLOS M. GOMEZ, SR.,                                      Case No. 2:18-CV-02698-KJM-KJN
13           Plaintiff,                                         STIPULATION AND [PROPOSED] ORDER TO
14                                                              CONTINUE SETTLEMENT CONFERENCE
     v.
15                                                              Date:     June 27, 2019
     CITY OF VACAVILLE, a public entity;                        Time:     9:00 a.m.
16   Vacaville Police Officer WILLIAM BOEHM;                    Location: Courtroom 26 – 8th Floor
     and DOES 1-10,                                                       501 I Street
17                                                                        Sacramento, CA 95814
18           Defendants.
                                                                Hon. Allison Claire
19

20            TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

21            Plaintiff CARLOS M. GOMEZ, SR. and defendants CITY OF VACAVILLE and WILLIAM

22   BOEHM, by and through their attorneys of record, hereby stipulate as follows:

23            1.       On March 15, 2019, the Court issued a pretrial order wherein it ordered the settlement

24   conference would be held on June 27, 2019. (Docket No. 12.)

25            2.       Counsel for defendants will be unavailable on that date due to an already scheduled out of

26   state vacation.

27            3.       Counsel met and conferred regarding rescheduling of the matter and also contacted the

28   Court for available dates and it was determined that the Court and the parties all can be available for the

                                                                  1
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE SETTLEMENT CONFERENCE
     Gomez v. City of Vacaville, et al. U.S.D.C. Eastern District of California Case No.: 2:18-cv-02698-KJM-KJN
 1   settlement conference on July 11, 2019.

 2            4.      Based on the above, the parties respectfully request the date of the settlement conference

 3   currently scheduled for June 27, 2019 be rescheduled to July 11, 2019, at 9:00 a.m.

 4            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5

 6   Dated: March 29, 2019                                     BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 7                                                             By: /s/ Sheila D. Crawford
                                                                   Richard W. Osman
 8
                                                                   Sheila D. Crawford
 9                                                                 Attorneys for Defendants
                                                                   CITY OF VACAVILLE and WILLIAM BOEHM
10

11   Dated: March 29, 2019                                     BEEKMAN CORTES LLP

12                                                             By: /s/ Catherine A. Beekman
                                                                   Catherine A. Beekman
13                                                                 Attorney for Plaintiff
14                                                                 CARLOS M. GOMEZ, SR.

15

16                                  ELECTRONIC CASE FILING ATTESTATION

17            I hereby attest that I have on file all holograph signatures for any signatures indicated by a

18   conformed signature (“/s/”) within this E-filed document or have been authorized by plaintiff’s counsel

19   to show their signature on this document as /s/.

20   Dated: March 29, 2019                                                 /s/ Sheila D. Crawford
                                                                           Sheila D. Crawford
21

22
                                                    [PROPOSED ORDER]
23
              Pursuant to the stipulation of the parties, and good cause appearing, the settlement conference set
24
     for June 27, 2019, is continued to July 11, 2019, at 9:00 a.m.
25

26
     Dated: March 29, 2019
27

28
                                                                  2
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE SETTLEMENT CONFERENCE
     Gomez v. City of Vacaville, et al. U.S.D.C. Eastern District of California Case No.: 2:18-cv-02698-KJM-KJN
